                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-06985-JST
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10     KALWANT S. MEHROK, et al.,                         Re: ECF No. 15
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a Notice of Settlement. ECF No. 15. By March 22, 2019, the

                                  14   parties shall file either a stipulation of dismissal or a one-page joint statement explaining why they

                                  15   were unable to file such a stipulation.

                                  16          The Court also hereby sets a case management conference on April 3, 2019 at 2:00 p.m.

                                  17   That conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  18          Any continuance of the deadlines set in this order requires a showing of good cause.

                                  19          All other deadlines and hearings are vacated.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 25, 2019
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
